Manning, C. J.,
dissented from the principle announced in the Southern Bank v. Pilsbury, herein reaffirmed, and refused to accept it as authoritative while that decision was pending on a writ of error, but concurred in the decree in this case on the ground that neither the State nor a municipal corporation can by its own act deprive itself of the power to collect taxes.
And this from the nature of government — certainly of that kind of government which is regulated by law. Government cannot subsist without taxes. The only substitute to taxes is forced loans and arbitrary exactions, and as the latter cannot be tolerated, the former must be resorted to, and no goverment can agree to its own extinction by agreeing that it shall not collect them.